                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                     GREEN BAY DIVISION


ALICIA ECKSTEIN,
on behalf of herself and all
others similarly situated,

                Plaintiff,                                  Case No. 19-cv-945

        v.

ST. PAUL ELDER SERVICES, INC.,

                Defendant.


                             FINAL ORDER APPROVING SETTLEMENT


        On March 17, 2020, the parties filed a Joint Motion for Preliminary Approval of

Settlement, (ECF No. 18), along with the parties’ fully executed “Settlement Agreement and

Release.” (ECF No. 18-1.) On March 19, 2020, the Court preliminarily approved the parties’

settlement. (ECF No. 19.)

        On May 25, 2020, the parties filed a Joint Motion for Final Approval of Settlement, (ECF

No. 29), and Plaintiff’s counsel filed an unopposed Motion for Approval of Plaintiff’s Service

Award, (ECF No. 30), and an unopposed Motion for Approval of Attorneys’ Fees and Costs,

(ECF No. 31).

        On June 8, 2020, the Court conducted a Fairness Hearing on the parties’ request for final

approval of their “Settlement Agreement and Release” and determined that the settlement in this

matter, Plaintiff’s counsel’s attorneys’ fees and case-related costs and expenses, and Plaintiff’s

service award were fair and reasonable.




         Case 1:19-cv-00945-WCG Filed 06/10/20 Page 1 of 3 Document 38
       Accordingly,

       IT IS ORDERED that the parties Joint Motion for Final Approval of Settlement (ECF

No. 29) is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Approval of Service Award

(ECF No. 30) is hereby GRANTED; and

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Approval of Attorneys’ Fees

and Costs (ECF No. 31) is hereby GRANTED;

       IT IS FURTHER ORDERED that the Court:

       1.      Certifies, for the purposes of settlement, the Rule 23 Class pursuant to FED. R.

CIV. P. 23 and the FLSA Collective pursuant to 29 U.S.C. § 216(b);

       2.      Appoints Plaintiff, Alicia Eckstein, as Class Representative for the Rule 23 Class

and FLSA Collective;

       3.      Appoints Walcheske & Luzi, LLC, as Class Counsel for the Rule 23 Class and

FLSA Collective;

       4.      Approves the parties’ settlement as fair, reasonable, and adequate pursuant to Fed.

R. Civ. P. 23(e);

       5.      Approves the parties’ settlement as a fair and reasonable resolution of a bona fide

dispute under the Fair Labor Standards Act (“FLSA”);

       6.      Approves the settlement payments to the Settlement Class, which includes

members of the Rule 23 Class and members of the FLSA Collective;

       7.      Instructs Defendant’s counsel to provide Plaintiff’s counsel with settlement

checks for the Settlement Class within forty-five (45) calendar days of this Order;




         Case 1:19-cv-00945-WCG Filed 06/10/20 Page 2 of 3 Document 38
       8.     Instructs Plaintiff’s counsel to send the settlement checks to the Settlement Class

via U.S. Mail following receipt of the settlement checks from Defendant’s counsel;

       9.     Instructs that the Settlement Class has one-hundred and twenty (120) days to cash

their individual settlement checks, otherwise the individual settlement checks and amounts will

revert to and be retained by Defendant;

       10.    Grants Plaintiff’s unopposed request for approval of her attorneys’ fees and case-

related costs and expenses in the amount of $29,000.00, which the parties have stipulated and

agreed are reasonable;

       11.    Grants Plaintiff’s unopposed request for approval of her service award in the

amount of $2,500.00, which the parties have stipulated and agreed is reasonable;

       12.    Dismisses with prejudice the Settlement Class members’ released claims;

       13.    Dismisses without prejudice the FLSA Claims and WWPCL Claims of the

putative members of the Settlement Class who did not properly and timely opt-into the FLSA

Collective and properly and timely excluded themselves from the Rule 23 Class in full

accordance with the procedures set forth in this Agreement; and

       14.    Dismisses without prejudice the FLSA Claims of the putative members of the

FLSA Collective who did not properly and timely opt-into the FLSA Collective in full

accordance with the procedures set forth in this Agreement.

       Dated this 10th day of June, 2020.


                                            BY THE COURT:


                                            s/William C. Griesbach
                                            William C. Griesbach
                                            U.S. District Court




         Case 1:19-cv-00945-WCG Filed 06/10/20 Page 3 of 3 Document 38
